Citation Nr: 0800393	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by vertigo. 

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensable prior to October 
27, 2004, and 30 percent disabling beginning October 27, 
2004.  

3.  Entitlement to a compensable evaluation for excision 
basal cell carcinoma of the left cheek, right upper lip, 
right upper extremity, left shin, and lower back.

4.  Entitlement to a compensable evaluation for recurrent 
actinic keratoses.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1939 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, and a July 2005 rating decision of the VA 
RO in St. Petersburg, Florida.

While the issue of entitlement to an increased rating for 
bilateral hearing loss was not certified to the Board, the 
claims file reflects that the veteran perfected an appeal on 
this issue in May 1990.  There is no statement of record from 
the veteran that indicated that he wanted to withdraw this 
claim.  Thus, notwithstanding several subsequent increased 
rating claims filed by the veteran and readjudications by the 
RO, the veteran's appeal filed in May 1990 remains pending 
and the Board has jurisdiction to review it.   

In October 1990, the veteran testified at a hearing before an 
RO hearing officer.  He also testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in October 
2007.  Transcripts of these hearings are associated with the 
claims folder.


In August 2007, the veteran filed a claim for service 
connection for traumatic arthritis of the lower back.  This 
matter is REFERRED to the RO for appropriate action. 

A motion to advance this case on the docket was granted by 
the Board in November 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to compensable evaluations for 
excision basal cell carcinoma of the left cheek, right upper 
lip, right upper extremity, left shin, and lower back and 
recurrent actinic keratoses are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's vertigo is not etiologically related to an 
incident of his military service or service-connected 
otologic disabilities. 

2.  For the period prior to October 27, 2004, the veteran's 
service-connected bilateral hearing loss was manifested by 
Level III hearing acuity in the right ear and Level II 
hearing acuity in the left ear in June 1989; in August 
[presumably 1990], Level VI and Level I hearing acuity; in 
November 1990, Level II and Level I hearing acuity; in March 
1992, Level III and Level I hearing acuity; and in January 
2002, Level III and Level II hearing acuity.  He did not 
demonstrate an exceptional pattern of hearing impairment.

3.  For the period beginning October 27, 2004, the veteran's 
service-connected bilateral hearing loss is manifested by 
Level VII hearing acuity in the right ear and Level V hearing 
acuity in the left ear; he does not demonstrate an 
exceptional pattern of hearing impairment.



CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by active 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected otologic disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

2.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met prior to 
October 27, 2004, nor for a rating in excess of 30 percent 
beginning October 27, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (1998); 
38 C.F.R. §§ 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in January 2002, November 2004, and March 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for direct and presumptive service connection and an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of any further evidence that pertains to the 
claims.  The hearing 
loss claim was last readjudicated in January 2005.  The 
vertigo claim was last readjudicated in August 2006.

The March 2005 letter failed to advise the veteran of the 
evidence necessary to substantiate a claim for secondary 
service connection.  The veteran is presumed prejudiced by 
this omission.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).  The claims file, however, reflects that the 
veteran has actual knowledge of the evidence necessary to 
substantiate a secondary service connection claim.  He 
submitted medical evidence that shows that he has vertigo, 
and he submitted medical opinion evidence that indicates that 
there is a link between his vertigo and his service-connected 
otologic disabilities.  As such, the error did not affect the 
essential fairness of the adjudication of his claim, and the 
presumption of prejudice is rebutted.  Id.; Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, and VA examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



A.  Service Connection - Vertigo 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal

The veteran contends that he is entitled to service 
connection for vertigo.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for this disability is not warranted.

The service medical records are absent any complaints or 
findings referable to vertigo during service.  Rather, VA 
treatment records show complaints of a recent onset of 
vertigo beginning in September 2001.  An October 2001 VA 
treatment record shows that the examiner provided an 
assessment of labyrinthitis.  

Records from Dr. J.P. also show complaints of a recent onset 
of vertigo beginning in September 2001.  Dr. J.P. provided an 
assessment of Meniere's disease.  In a note received by the 
RO in April 2005 and in a February 2006 letter, Dr. J.P. 
reported that the veteran had chronic vertigo that Dr. J.P. 
felt was related to the veteran's exposure to loud artillery 
and recurrent ear infections that he had during service.  
[Service connection is in effect for bilateral hearing loss, 
bilateral otitis media and externa, and tinnitus.]

The November 2005 VA examination report shows that the 
veteran described that he had a chronic problem with 
unsteadiness and loss of balance with occasional light 
headedness.  The examiner maintained that the veteran denied 
true vertigo as he denied any rotatory or spinning sensation 
or maldebarkment.  After the conduction of an examination, 
the examiner opined that the veteran had disequilibrium and 
loss of balance that was less likely than not related to his 
hearing loss, tinnitus, and ear infections.  The examiner 
indicated that it was more likely a central etiology and 
unrelated to his other otologic complaints.  

At the October 2007 Board hearing, the veteran further 
testified that Dr. J.P. had also advised him that his vertigo 
could be the result of a blow to the head or Quinine he took 
for malaria in service.  The veteran maintained that he boxed 
when he was in service.  The veteran indicated that Dr. J.P. 
was his primary care physician who primarily treated elderly 
people.  He denied that Dr. J.P. ever had him evaluated by a 
specialist.

There are conflicting medical opinions of record with regard 
to the matter of whether the veteran has vertigo as the 
result of his military service and/or service connected 
disability.  The Board is required to weigh the credibility 
and probative value of these opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board accords greater evidentiary weight to the November 
2005 VA examiner's opinion.  While the veteran's primary care 
physician, whose specialty is unknown, may believe there is a 
causal relationship between the veteran's vertigo and his 
service and service connected otologic disabilities, the 
veteran was afforded a thorough VA otological examination and 
that examiner found no such relationship.  Where as the VA 
examiner's opinion is based on a clinical examination of the 
veteran, Dr. J.P. reports no clinical findings in support of 
his opinion, and his medical records similarly note no 
objective findings that support the existence of a nexus.  
For these reasons, the Board finds the VA examiner's opinion 
more persuasive.  As for the veteran's report that Dr. J.P. 
also indicated a possible link between his vertigo and a blow 
to the head or Quinine he took in service, there is no such 
opinion of record. 

In summary, the record fails to show competent evidence of 
vertigo in service or for many years thereafter, and the 
preponderance of the evidence is against a finding that the 
condition is due to or aggravated by service or a service-
connected condition.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


B.  Increased Rating - Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  As such, the Board will consider 
whether staged ratings are appropriate in evaluating the 
veteran's service-connected bilateral hearing loss 
disability. 



In a November 1945 rating decision, the RO granted service 
connection for defective hearing and assigned a 
noncompensable evaluation.  In March 1989, the veteran filed 
the instant claim for an increased rating.   

During the course of this appeal, the rating criteria for 
evaluating hearing loss were revised, effective June 10, 
1999; however, the substantive provisions under the revised 
criteria have not significantly changed.  Compare 38 C.F.R. § 
4.85 (1998) with 38 C.F.R. § 4.85 (2007).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110 (effective prior to June 10, 1999); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (effective June 10, 1999).  
The evaluation of hearing impairment applies a rather 
structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a) (2007).  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Level 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b) 
(2007).  

VA audiometric testing conducted in June 1989 indicated that 
the veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
100
110
74
LEFT
15
30
55
60
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 86 percent in the left ear.   

An audiological test conducted by Hearing Technologies in 
July 1990 is not interpreted.  The Board may not use the 
results from that testing when evaluating the veteran's level 
of auditory impairment because the graph is not accompanied 
by numerical results.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

An outpatient report dated in August [presumably 1990] 
revealed the following puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
50
90
115
68
LEFT
10
35
50
50
36

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 96 percent in the left ear.  

The November 1990 VA audiological examination report shows 
that audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
55
95
105
69
LEFT
15
40
50
60
41

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.   

A March 1992 VA examination report revealed the following 
puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
55
85
105+
66
LEFT
15
50
55
75
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.   

A January 2002 VA examination report revealed the following 
puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
65
105
105+
78
LEFT
35
50
60
70
54

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.   


A November 2003 outpatient report revealed the following 
puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
55
95
110
74
LEFT
50
50
60
55
54

It is not clear what percentage of speech recognition ability 
was revealed on speech audiometry, but the examiner noted 
that the results were similar to the results of the January 
2002 VA audiological examination.  

A January 2005 VA examination report revealed the following 
puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
65
100
105+
76+
LEFT
45
55
60
70
58

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 68 percent in the left ear.   

In the instant case, on VA audiometric examination in June 
1989, the veteran exhibited Level III hearing in his right 
ear, and Level II hearing in his left ear.  In August 
[presumably 1990], he exhibited Level VI hearing in his right 
ear, and Level I hearing in his left ear.  In November 1990, 
he exhibited Level II hearing in his right ear, and Level I 
hearing in his left ear.  In March 1992, he exhibited Level 
III hearing in his right ear, and Level I hearing in his left 
ear.  In January 2002, he exhibited Level III hearing in his 
right ear, and Level II hearing in his left ear.
The foregoing findings are commensurate with no more than a 
noncompensable evaluation.  Moreover, the findings on the VA 
audiometric examinations do not reveal that the veteran meets 
the criteria under 38 C.F.R. § 4.86.

In January 2005, the veteran exhibited Level VII hearing in 
his right ear, and Level V hearing in his left ear.  These 
findings are commensurate with no more than a 30 percent 
evaluation.  Also, the findings show that the veteran does 
not have an exceptional pattern of hearing impairment 
pursuant to 38 C.F.R. § 4.86.  Thus, the veteran is neither 
entitled to a schedular compensable evaluation prior to 
October 27, 2004, nor entitled to a rating in excess of 30 
percent beginning October 27, 2004.  The Board observes that 
the veteran is currently assigned staged ratings
as the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that warrant 
different ratings.  See Hart, supra.

The Board has considered whether the veteran's bilateral 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's bilateral hearing 
loss, in and of itself, has not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 
at 55-57.


ORDER

Service connection for a chronic disability manifested by 
vertigo is denied. 

A compensable evaluation prior to October 27, 2004 and a 
rating in excess of 30 percent beginning October 27, 2004 for 
bilateral hearing loss are denied. 

REMAND

The Board observes that in a statement received by the RO in 
June 2007, the veteran expressed disagreement with an April 
2007 rating decision that denied compensable evaluations for 
excision basal cell carcinoma of the left cheek, right upper 
lip, right upper extremity, left shin, and lower back, and 
recurrent actinic keratoses.  The claims file reflects that 
no statement of the case has been issued on these issues.  
The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these 
claims are being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2007).  After the RO has issued the statement of the 
case, the claim should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issues of 
entitlement to a compensable evaluation 
for excision basal cell carcinoma of the 
left cheek, right upper lip, right upper 
extremity, left shin, and lower back and 
entitlement to a compensable evaluation 
for recurrent actinic keratoses, so that 
the veteran may have the opportunity to 
complete an appeal on these issues (if he 
so desires) by filing a timely 
substantive appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


